                                           Case 3:20-cv-02353-JD Document 74 Filed 04/12/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE ZOOM SECURITIES LITIGATION                   Case No. 20-cv-02353-JD

                                   8
                                                                                            ORDER RE RECONSIDERATION
                                   9
                                                                                            Re: Dkt. No. 58
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                              In November 2020, the Zoom Investor Group (Group) filed a request for leave to seek
                                  14
                                       reconsideration of the Court’s order appointing lead plaintiff, Dkt. No. 56. Dkt. No. 58. The
                                  15
                                       Court granted leave to file the motion, and called for an opposition brief. Dkt. No. 64. The
                                  16
                                       motion is now fully briefed.
                                  17
                                              The request for reconsideration is denied. No new law or material facts are presented as a
                                  18
                                       basis for revisiting the lead plaintiff order, and no “manifest failure by the Court to consider
                                  19
                                       material facts or dispositive legal arguments” in the original proceedings has been shown. Civil
                                  20
                                       Local Rule 7-9(b).
                                  21
                                              While that is enough to deny the request, some additional observations are warranted. The
                                  22
                                       Group did not offer a good reason for the Court to revisit the appointment, or replace Adam Butt
                                  23
                                       with Dr. Tony Pham as lead plaintiff. The Group does not contest that under the Court’s
                                  24
                                       approach, which used multiple disclosure dates, Butt has the “largest financial interest in the relief
                                  25
                                       sought by the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb). It also gives no persuasive reason
                                  26
                                       why this methodology was inappropriate.
                                  27

                                  28
                                           Case 3:20-cv-02353-JD Document 74 Filed 04/12/21 Page 2 of 3




                                   1          Nothing in the plain language of the Private Securities Litigation Reform Act (PSLRA)

                                   2   prohibits the use of multiple disclosure dates to determine a plaintiff’s financial stake in the

                                   3   litigation. To the contrary, the PSLRA leaves it entirely to “the determination of the court,” 15

                                   4   U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb), and the Court has broad discretion to “select accounting

                                   5   methods” for making this determination so long as the methods are “rational and consistently

                                   6   applied,” In re Cavanaugh, 306 F.3d 726, 730 n.4 (9th Cir. 2002).1

                                   7          The Court’s analysis amply satisfied these criteria. The securities laws are not designed

                                   8   “to provide investors with broad insurance against market losses, but to protect them against those

                                   9   economic losses that misrepresentations actually cause.” Dura Pharm., Inc. v. Broudo, 544 U.S.

                                  10   336, 345 (2005). The Group says, more than once, that the PSLRA damages cap should be

                                  11   calculated based solely on “the final corrective disclosure,” which is said to be the date that the

                                  12   stock price is no longer artificially inflated by fraud. Dkt. No. 58 at 7 (emphasis in original). The
Northern District of California
 United States District Court




                                  13   statute makes no such demand, and in any event Pham sold all of his shares months before the last,

                                  14   most significant corrective disclosures about Zoom in March and April, when it was revealed that

                                  15   Zoom’s video conferencing software was not end-to-end encrypted. See, e.g., Dkt. No. 1 ¶¶ 8, 49-

                                  16   67; Dkt. No. 39-1, Exh. A at 1. Consequently, “as a matter of pure logic,” it is doubtful that Pham

                                  17   could have suffered any losses in connection with Zoom’s final disclosure because he sold his

                                  18   shares beforehand. Dura, 544 U.S. at 342 (when “the purchaser sells the shares quickly before the

                                  19   relevant truth begins to leak out, the misrepresentation will not have led to any loss”).

                                  20          For these reasons, there is no reasonable question about the use of the July 2019 partial

                                  21   corrective disclosure to estimate Pham’s compensable financial losses, as this was the last public

                                  22   revelation that could have affected Zoom’s stock price before Pham sold his shares. By the same

                                  23   logic, the April 2020 disclosure date was the correct baseline to estimate Butt’s losses. And

                                  24   contrary to the Group’s suggestion, this was not judicial off-roading into the wilderness. Other

                                  25

                                  26   1
                                         While the Court relies solely on the language of the statute and case law, it is worth noting that
                                  27   the legislative history of the PSLRA recognized consideration of multiple disclosure dates. See S.
                                       Rep. No. 104-98, at 20 (1995) (explaining that the PSLRA’s post-disclosure 90-day damages
                                  28   period begins “after dissemination of any information correcting the misleading statement”
                                       (emphasis added)).
                                                                                        2
                                             Case 3:20-cv-02353-JD Document 74 Filed 04/12/21 Page 3 of 3




                                   1   district courts have used a similar approach. See, e.g., In re Hollinger Int’l, Inc. Sec. Litig., No.

                                   2   04C 0834, 2006 WL 1806382, at *14 (N.D. Ill. June 28, 2006).

                                   3            The single-disclosure approach urged by the Group is neither rational nor consistent under

                                   4   the circumstances. The Group unreasonably suggests that Butt’s damages should be capped as of

                                   5   the final disclosure date in April, while Pham’s out-of-pocket losses should not be capped at all.

                                   6   Pham sold his shares five months after the July partial disclosure. See Dkt. No. 1 ¶¶ 35-38; Dkt.

                                   7   No. 39-1, Exh. A at 1. During the ninety days after the July disclosure, the average share price

                                   8   was $88.48, and the price never dropped below $72.58 per share.2 Pham sold his shares months

                                   9   later at $66.99 per share. Dkt. No. 39-1, Exh. A at 1. Estimating his final loss based on additional

                                  10   drops in the share price occurring long after the disclosure would essentially give him exactly the

                                  11   kind of “insurance” against general market conditions that the PSLRA was designed to foreclose.

                                  12   Dura, 544 U.S. at 345.
Northern District of California
 United States District Court




                                  13            By April 26, 2021, the parties are directed to jointly propose a new schedule for defendants

                                  14   to respond to the consolidated complaint, Dkt. No. 63.

                                  15            IT IS SO ORDERED.

                                  16   Dated: April 12, 2021

                                  17
                                                                                                      JAMES DONATO
                                  18                                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   2
                                           https://finance.yahoo.com/quote/ZM/history?period1=1562803200&period2=1570665600
                                                                                        3
